Citation Nr: 0738361	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  05-06 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to an earlier effective date prior to March 
12, 1996, for the grant of service connection for 
degenerative disc disease of the lumbar spine with disc 
herniation at L5-S1.

2.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine 
with disc herniation at L5-S1 for the period between March 
12, 1996, and August 18, 2005.

3.  Entitlement to an initial evaluation in excess of 40 
percent for degenerative disc disease of the lumbar spine 
with disc herniation at L5-S1 on or after August 18, 2005.



REPRESENTATION

Appellant represented by:  John M. Lawrence, Attorney
ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1971 to September 
1971.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That decision granted service 
connection for degenerative disc disease of the lumbar spine 
with disc herniation at L5-S1 and assigned a 20 percent 
disability evaluation effective from March 12, 1996.  The 
veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development in January 2007.  
That development was completed, and the case has since been 
returned to the Board for appellate review.

The Board notes that it had previously referred the issues of 
whether clear and unmistakable error existed in an October 
1972 rating decision and disagreement with the finding of an 
overpayment of VA pension benefits to the RO for appropriate 
action.   However, it does not appear that any action has 
been taken on those claims.  Therefore, they are once again 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A final rating decision dated in October 1972 denied 
service connection for a back disorder.

3.  Following the issuance of the October 1972 rating 
decision, a formal or informal claim for service connection 
for a back disorder was not received prior to a formal claim 
filed on March 12, 1996.

4.  Between March 12, 996, and August 18, 2005, the veteran 
did not have severe limitation of motion; severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief ; a severe lumbosacral strain with 
listing of the whole spine to opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion; 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months; forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

5.  On or after August 18, 2005, the veteran has not been 
shown to have incapacitating episodes with a total duration 
of at least six weeks during the past 12 months or 
unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to March 12, 
1996, for the grant of service connection for degenerative 
disc disease of the lumbar spine with disc herniation at L5-
S1 have not been met. 38 U.S.C.A. §§ 5101, 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2006).    

2.  The criteria for an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine 
with disc herniation at L5-S1for the period between March 12, 
1996, and August 18, 2005, have not been met. 38 U.S.C.A. §§ 
1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5235-5243, 5292, 
5293, 5295 (2001-2006).

3.  The criteria for an initial evaluation in excess of 40 
percent for degenerative disc disease of the lumbar spine 
with disc herniation at L5-on or after August 18, 2005, have 
not been met. 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) apply to all five 
elements of the claim:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, upon receipt of an application 
for a service-connection claim, VA must review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

With respect to the claim for an earlier effective date, the 
veteran was provided proper notice with respect to contention 
that he is entitled to an effective date prior to March 12, 
1996, for the grant of service connection for degenerative 
disc disease of the lumbar spine with disc herniation at L5-
S1.  The veteran has been fully informed of pertinent 
information regarding such a claim via the July 2005 and 
February 2007 letters, as well as via the January 2005 
statement of the case (SOC) and the September 2005 and June 
2007 supplemental statements of the case (SSOC).  The 
pertinent records have been obtained.  There is no dispute 
regarding whether the record is complete in this case.  As 
there is no indication that any failure on the part of VA to 
provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Moreover, the Board has determined in the decision below that 
there is no legal entitlement to an earlier effective date as 
a matter of law.  The notice provisions and duty to assist 
provisions are not applicable to a claim, where the claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit. VAOPGCPREC 5-2004 (June 
23, 2004).  As there is no dispute as to the underlying facts 
of this case, and as the Board has denied the claim as a 
matter of law, the notice provisions and duty to assist 
provisions are inapplicable. See e.g., Livesay v. Principi, 
15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 
15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating this claim. 38 U.S.C.A. §§ 5102, 
5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the issue of entitlement to an earlier effective date without 
further development. Bernard v. Brown, 4 Vet. App. 384 
(1993).

With resect to the veteran's claim for a higher initial 
evaluation, the RO provided the appellant with notice 
regarding the evidence needed to substantiate his claim for 
service connection for a back disorder in August 2001.  The 
Board notes that the February 2004 rating decision did grant 
service connection for degenerative disc disease of the 
lumbar spine with disc herniation at L5-S1 and assigned a 20 
percent disability evaluation effective from March 12, 1996.  
However, the notice sent in August 2001 did not specifically 
inform the veteran that a disability rating and an effective 
date for the award of benefits would be assigned if service 
connection is awarded because, in 2004, judicial 
interpretation of the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) had not yet made clear 
that notice applied to all five elements of a service 
connection claim.  Nevertheless, for the reasons which 
follow, the Board concludes that VA cured any defect in the 
initial notice on these latter two elements before the case 
was transferred to the Board on appeal, and no prejudice to 
the appellant will result in proceeding with the issuance of 
a final decision.  Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).

Concerning this, the Board notes that, when VA grants service 
connection for a disability, it assigns a disability rating 
for that disability and an effective date for service 
connection and the initial rating in the rating decision 
granting service connection.  VA then sends the veteran a 
copy of the rating decision with a notification letter 
informing him of its decision and his right to appeal.  In 
this case, VA assigned a 20 percent disability evaluation for 
the veteran's back disability and notified the veteran in the 
notification letter and rating decision what the specific 
rating criteria in the VA Schedule for Rating Disabilities 
were for rating the disorder and what evidence in the case 
was relied on in assigning the specific rating.  See 
Fenderson, 12 Vet. App. at 126.  In addition, VA explained to 
the veteran that the effective date assigned for the grant of 
service connection and the 20 percent disability evaluation 
was based on the date of receipt of his claim for service 
connection.  

Thereafter, the appellant filed a notice of disagreement with 
the disability rating for his service-connected back 
disability.  The RO readjudicated the claim in a January 2005 
statement of the case (SOC) providing reasons for its 
decision, which included a discussion of the evidence on 
which the decision was based, and again informed the veteran 
of the specific rating criteria in the VA Schedule for Rating 
Disabilities which are used to evaluate spine disabilities.  
The veteran filed his substantive appeal.  The RO 
subsequently sent the veteran a letter in July 2005 informing 
of what evidence was necessary to substantiate a claim for a 
higher initial evaluation and of the division of 
responsibilities in obtaining the evidence.  Additional VA 
medical records were obtained, and the veteran was afforded a 
VA examination in August 2005.  The RO then readjudicated the 
claim in a September 2005 rating decision and supplemental 
statement of the case (SSOC), which increased the disability 
rating to 40 percent effective from August 18, 2005.  

Nevertheless, the veteran continued his appeal, and the case 
was referred to the Board for appellate review.  The Board 
remanded the case for further development in January 2007.  
The RO subsequently sent the veteran a letter in February 
2007 informing him about disability ratings and effective 
dates.  Records from the Social Security Administration were 
also obtained, and the veteran was afforded a VA examination 
in May 2007.  The RO then readjudicated the claim in a June 
2007 SSOC, which again informed the veteran of the pertinent 
rating criteria and the reasons for the denial.  The veteran 
continued his appeal, and the case was then referred to the 
Board for appellate review.  Thus, in this case, the Board 
concludes that any defect in August 2001 notification letter 
with regard to assignment of a disability rating and an 
effective date was cured by subsequent notice to the veteran 
and readjudication of his claim in the rating decisions, SOC, 
SSOCs, and the July 2005 and February 2007 letters.  
Prickett, 20 Vet. App. at 377-78.  

Moreover, with respect to the content of the notice, the 
February 2004 and September 2005 rating decisions; the 
January 2005 SOC; the September 2005 and June 2007 SSOCs; 
and, the July 2005 and February 2007 letters notified the 
veteran of the reasons for the denial of his request for a 
higher initial evaluation and, in so doing, informed him of 
the evidence that was needed to substantiate his claims.  In 
addition, the July 2005 letter stated, "To establish 
entitlement to an increased evaluation for your service-
connected disability, the evidence must show that your 
service-connected condition has gotten worse."  The SOC and 
SSOCs also provided the veteran with the specific schedular 
criteria used to evaluate his service-connected back 
disability, and the February 2007 letter informed him that a 
disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  It 
further explained how disability ratings were determined.

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA would seek 
to provide.  In particular, the July 2005 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claims and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
July 2005 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  In 
addition, the July 2005 letter stated that it was the 
veteran's responsibility to ensure that VA received all 
requested records that are not in the possession of a Federal 
department or agency. 

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2006) (harmless error).  The rating 
decisions, SOC, SSOCs, and July 2005 and February 2007 
letters notified the veteran of the pertinent laws and 
regulations.  He also was given ample opportunity to provide 
additional evidence or argument.  As noted above, because 
each of the four notice requirements has been fully satisfied 
in this case, any error in not providing a single notice to 
the appellant covering all the requirements is harmless 
error.  See Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 
16, 2007); Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 
16, 2007).

In addition, the duty to assist the veteran has been met in 
this case.  The veteran's service medical records as well as 
his VA and private medical records are in the claims file and 
were reviewed by both the RO and the Board in connection with 
his claims.  His records from the Social Security 
Administration were also obtained, and he was afforded VA 
examinations in October 2001, August 2005, and May 2007.  VA 
has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.  Thus, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision in this case as a defect, if any, in 
providing notice and assistance to the veteran was at worst 
harmless error in that it did not affect the essential 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103, 115 (2005).   


I.  Earlier Effective Date

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r). 

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that March 
12, 1996, is the correct date for the grant of service 
connection for degenerative disc disease of the lumbar spine 
with disc herniation at L5-S1.  While the veteran has alleged 
that he is entitled to an earlier effective date for his 
award of service connection, there is no basis under the 
governing legal criteria to establish that he is legally 
entitled to an earlier effective date.  

The veteran first presented his claim for service connection 
for a back disorder in a VA Form 21-526 received in June 
1972.  However, an October 1972 rating decision denied that 
claim, and the veteran was notified of that decision.  He did 
submit a notice of disagreement with in March 1973, and a 
statement of the case (SOC) was issued that same month.  
However, the veteran did not submit a timely substantive 
appeal.  In general, rating decisions that are not timely 
appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  As such, the October 1972 rating decision is final.  

The veteran later submitted a VA Form 21-526 on March 12, 
1996, in which he filed a claim for service connection for a 
back disorder.  However, an August 1996 rating decision 
denied reopening that claim on the basis that new and 
material evidence had not been submitted.  The veteran 
submitted a notice of disagreement in September 1996, and an 
April 1997 rating decision and SOC were issued, which again 
denied his claim.  The veteran field a substantive appeal in 
March 1997, and the case was referred to the Board for 
appellate review.   In a February 1999 decision, the Board 
denied that reopening the veteran's claim for service 
connection for a back disorder.  The veteran then appealed 
the Board's February 1999 decision to the United States Court 
of Appeals for Veterans Claims (Court) and in an Order dated 
in September 2000, the Court vacated the Board's decision and 
remanded the case to the Board for proceedings consistent 
with the Joint Motion for Remand (Joint Motion) filed in this 
case.  The case was subsequently returned to the Board for 
further appellate review, and the Board remanded the case for 
additional development in April 2001.  That development was 
completed, and a rating decision dated in February 2004 
granted service connection for degenerative disc disease of 
the lumbar spine with disc herniation at L5-S1 and assigned a 
20 percent disability evaluation effective from March 12, 
1996.

The fact that the veteran was previously denied entitlement 
to service connection does not entitle him to an earlier 
effective date with regard to his present claim.  Previous 
determinations are final and binding in the absence of clear 
and unmistakable error (CUE).  As previously noted in the 
introduction section of this decision, the issue of whether 
CUE exists in the October 1972 rating decision is not 
currently before Board because it has not been prepared for 
appellate review.  Therefore, the Board has limited its 
consideration to whether the veteran is entitled to an 
earlier effective date based on the date of his claim.

Following the issuance of the October 1972 rating decision, 
the appellant first presented his application to reopen the 
claim for service connection for a back disorder in a VA Form 
21-526 received on March 12, 1996.  The record does not 
contain any earlier statement or action indicating an intent 
to file a claim.  In fact, the veteran did not submit 
anything to VA between the issuance of the October March 1973 
statement of the case and the receipt of his formal claim on 
March 12, 1996.  As such, the veteran did not demonstrate an 
intent to raise an informal claim for service connection.   
Therefore, the Board finds that a formal or informal claim 
was not received prior to the informal claim filed on March 
12, 1996.  

The Board does observe that the veteran received treatment 
between the issuance of the October 1972 rating decision and 
his claim received on March 12, 1996.  Although those 
treatment records do show that he sought treatment for and 
was diagnosed with a back disorder, the veteran did not 
express any intent to file a claim for service connection at 
that time.  Rather, he merely sought treatment for the 
disorder.  As such, it was not clear that the veteran 
intended to file a claim. While VA is obligated to consider 
all possible bases for compensation, this does not mean that 
it must consider claims that have not been raised.  See 
Dunson v. Brown, 4 Vet. App. 327, 330 (1993) (an informal 
claim must identify the benefit sought); cf. Brannon v. West, 
12 Vet. App. 32, 34 (1998) (noting that the Board is not 
required to anticipate a claim where no intention to raise it 
was expressed).

The Board does acknowledge that VA regulations provide that 
once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of reports of outpatient or 
hospital examination or admission to a VA hospital will be 
accepted as an informal claim for increased benefits or an 
informal claim to reopen.  However, the Board also notes that 
the type of reopening contemplated by the regulation is one 
for compensation where a claim for service connection for a 
disability has been allowed but "compensation disallowed for 
the reasons that the service-connected disability is not 
compensable in degree."  38 C.F.R. § 3.157(b); see MacPhee 
v. Nicholson, No. 05-7089 (Fed. Cir. August 15, 2006) 
(holding that medical records do not satisfy the regulatory 
requirements of an informal claim if the condition disclosed 
in the medical records had not previously been determined to 
be service-connected); see also Crawford v. Brown, 5 Vet. 
App. 33 (1993); 38 C.F.R. § 3.157(b)(1) ("The provisions of 
this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.").  That is not the situation here.  Rather, a 
claim for service connection for a back disorder was 
previously denied in October 1972.  Thereafter, the RO 
reopened the claim in February 2004 and granted service 
connection for degenerative disc disease of the lumbar spine 
with disc herniation at L5-S1.  Thus, the reopening of the 
claim for service connection is not the kind of reopening 
that is contemplated by 38 C.F.R. § 3.157(b).  In this case, 
no claim for service connection for a back disorder had ever 
been allowed before the February 2004 rating decision was 
promulgated.  Accordingly, the provisions of section 3.157(b) 
do not apply in this case.  Therefore, the Board concludes 
that the veteran's treatment within one year prior to March 
12, 1996, does not constitute an informal claim for service 
connection.

In summary, the October 1972 rating decision is final.  In 
addition, the veteran's statements and the medical evidence 
dated prior to March 12, 1996, did not demonstrate an intent 
to raise an informal claim for service connection for a back 
disorder.  Therefore, the Board finds that a formal or 
informal claim was not received prior to the claim filed on 
March 12, 1996.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for an 
effective date prior to March 12, 1996, for the grant of 
service connection for degenerative disc disease of the 
lumbar spine with disc herniation at L5-S1.


II.  Higher Initial Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

The veteran's degenerative disc disease of the lumbar spine 
with disc herniation at L5-S1 is currently assigned a 20 
percent disability evaluation effective from March 12, 1996, 
and a 40 percent disability evaluation effective from August 
18, 2005, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5003-5242.  The Board notes that during the pendency of this 
appeal, VA issued new schedular criteria for rating 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, which became effective September 23, 
2002.  VA subsequently amended the rating schedule again for 
evaluating disabilities of the spine, contained in 38 C.F.R. 
§ 4.71a, which became effective on September 26, 2003.  The 
new criteria for evaluating service-connected spine 
disabilities are codified at newly designated 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 through 5243.  However, the 
Board notes that consideration under the revised schedular 
criteria should not be undertaken before such criteria became 
effective.  The effective date rule contained in 38 U.S.C.A. 
§ 5110(g) prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law.  That is, for any date prior to September 
23, 2002 and September 26, 2003, neither the RO nor the Board 
could apply the revised rating schedule.

The veteran was notified of these regulation changes in the 
SOC and SSOCs. Thus, the Board's decision to proceed in 
adjudicating this claim does not, therefore, prejudice the 
veteran in the disposition thereof. See Bernard, 4 Vet. App. 
at 393-94.

Diagnostic Code 5003 states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be Diagnostic Code 5292 (limitation 
of motion of the lumbar spine), and the General Rating 
Formula for Diseases and Injuries of the Spine.  When there 
is arthritis with at least some limitation of motion, but to 
a degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and a 20 percent evaluation is authorized if 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups and there are 
occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Diagnostic Code 5292 provided for ratings based on limitation 
of motion of the lumbar spine.  When such limitation of 
motion is moderate, a 20 percent rating is assigned.  A 40 
percent disability is contemplated when such impairment is 
severe.  The maximum rating under Code 5292 is 40 percent. 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Diagnostic Code 5295 provided that a 20 percent disability 
evaluation was assigned for a lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  A 40 percent 
disability evaluation is warranted for a severe lumbosacral 
strain with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. 

Further, prior to September 23, 2003, Diagnostic Code 5293 
provided that a 20 percent disability evaluation was 
contemplated for moderate intervertebral disc disease with 
recurring attacks.  A 40 percent disability evaluation was 
warranted for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief. 

In addition, as previously noted, the rating criteria for 
Intervertebral Disc Syndrome were revised effective September 
23, 2002.  Under the revisions to Diagnostic Code (DC) 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) was evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  A 20 percent disability 
evaluation was assigned for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 weeks.  A 40 percent disability evaluation 
was warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent disability 
evaluation was assigned for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months. See Amendment to Part 4, Schedule for Rating 
Disabilities, Effective September 23, 2002; See 67 Fed. Reg. 
54345-54349 (August 22, 2002).

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. Id. Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment. Id. Note (3).

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine. See 68 Fed. Reg. 166, 51454-51458 
(August 27, 2003).  Diagnostic Code 5242 indicates that 
degenerative arthritis of the spine should be evaluated under 
the General Rating Formula for Disease and Injuries to the 
Spine or under Diagnostic Code 5003.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 20 
percent disability evaluation is contemplated when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 6 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent evaluation is 
contemplated when there is forward flexion of the cervical 
spine 15 degrees or less; or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is warranted 
when there is unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is assigned 
from unfavorable ankylosis of the entire thoracolumbar spine.

Further, for VA compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 230 degrees.  The normal ranges of motions for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2004). See also 38 C.F.R. § 4.71a, Plate V (2004).

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2005).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 20 percent disability 
evaluation is assigned for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent disability 
evaluation is contemplated for incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months.  A 60 percent rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.


A.  Between March 12, 1996, and August 18, 2005

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
his degenerative disc disease of the lumbar spine with disc 
herniation at L5-S1 for the period between March 12, 1996, 
and August 18, 2005.  The veteran has not been shown to have 
met the criteria for a higher initial evaluation under 
Diagnostic Code 5292.  In this regard, the medical evidence 
of record does not indicate that the veteran has severe 
limitation of motion of the lumbar spine.   In fact, the 
October 2001 VA examination found the veteran to have 40 
degrees of flexion, 20 degrees of right and left bending, and 
10 degrees of extension.  

The Board notes that, as of 2002, there was no specific 
measure of the range of motion of the lumbar spine included 
in the regulations used to evaluate disabilities of the 
spine.  However, range of motion measurements were added with 
the September 2003 change in regulations. See Plate V, 38 
C.F.R. § 4.71a (2004). While the substantive change in 
regulations from September 2003 cannot be used to evaluate 
the veteran's level of disability prior to the change, the 
range of motion measurements from Plate V are instructive in 
understanding the given range of motion measurements and how 
they relate to the terms used in the earlier rating criteria-
"slight" or "moderate."  In regards to the thoracolumbar 
spine, a full range of motion for forward flexion is 90 
degrees, backward extension is to 30 degrees, left and right 
lateral flexion is to 30 degrees, and left and right rotation 
is to 30 degrees. See 38 C.F.R. § 4.71a, Plate V (2006).  As 
such, the medical evidence of record has not demonstrated 
that the veteran has severe limitation of motion of lumbar 
spine.  Therefore, the Board finds that the veteran has not 
met the criteria for a higher initial evaluation under 
Diagnostic Code 5292.

In considering the evidence of record under the old schedular 
criteria of Diagnostic Code 5293 as set forth above, the 
Board finds that the evidence of record does not establish 
entitlement to a higher initial evaluation for the veteran's 
back disability. The medical evidence of record does not show 
the veteran to have had severe intervertebral disc syndrome 
with recurring attacks with intermittent relief.  The Board 
does acknowledge that private medical records dated from 
March 2002 to April 2002 document the veteran's reports of 
having severe radiating pain.  However, the Board also notes 
that the October 2001 VA examination indicated there were no 
sensory or motor deficits, and VA medical records dated in 
February 2004 indicated that veteran had numbing and tingling 
only when standing or sitting for prolonged periods.  It was 
noted that such symptoms had only been present for a month 
and that there was no associated weakness.  Moreover, a 
physical examination found the veteran to be neurologically 
intact.  As such, the veteran's symptomatology does not 
appear to have been severe.  Thus, the medical evidence of 
record does not show the veteran to have met the criteria for 
an increased evaluation under Diagnostic Code 5293.

When the evidence in this case is considered under the 
schedular criteria of Diagnostic Code 5295, the Board once 
again finds that the veteran is not entitled to a higher 
initial evaluation. The medical evidence of record does not 
show the veteran to have a severe lumbosacral strain with 
listing of the whole spine to opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
Indeed, there is little medical evidence dated between March 
12, 1996, and August 18, 2005, that discusses such 
symptomatology.  Nevertheless, the October 2001 VA 
examination did find the veteran to have 40 degrees of 
flexion and 20 degrees of right and left lateral bending.  
The May 2007 VA examination later revealed consistent 
findings.  In this regard, the examiner indicated that the 
veteran had flexion to 40 degrees and right left lateral 
bending and rotation to 30 degrees.  It was also noted that 
he had normal posture and gait, and there were no abnormal 
spinal curvatures.  As such, the medical evidence of record 
has not shown the veteran to have had a severe lumbosacral 
strain.  Therefore, the Board finds that the veteran has not 
met the criteria for an increased evaluation for her 
lumbosacral strain and history of scoliosis under Diagnostic 
Code 5295.

In considering the evidence of record under the revised 
rating criteria of Diagnostic Code 5293 effective September 
23, 2002, the Board finds that the veteran is not entitled to 
an initial evaluation in excess of 20 percent for his 
service-connected back disability.  The evidence of record 
does not reveal incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least four weeks 
but less than six weeks during the past 12 months.  As 
previously noted, an incapacitating episode is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note 1. In this case, the Board notes that there 
are no treatment records documenting him as having had 
bedrest prescribed by a physician.  Therefore, the Board 
finds that the veteran is not entitled to an increased 
evaluation under the rating criteria in effect as of 
September 23, 2002.

When the evidence of record is considered under the revised 
rating schedule that became effective on September 23, 2003, 
the Board also finds that a higher initial evaluation is not 
warranted for the veteran's degenerative disc disease of the 
lumbar spine with disc herniation at L5-S1.  As previously 
discussed, the veteran does not have incapacitating episodes 
with a total duration of at least four weeks but less than 
six weeks during the past 12 months.  Additionally, he does 
not have forward flexion of the thoracolumbar spine limited 
to 30 degrees or less.  As noted above, the October 2001 VA 
examination found the veteran to have 40 degrees of flexion.  
Moreover, there is no evidence of ankylosis.  The Board notes 
that ankylosis is defined as "immobility and consolidation of 
a joint due to disease, injury, surgical procedure." Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (Ankylosis is "stiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint", citing Stedman's Medical 
Dictionary 87 (25th ed. 1990)).  Therefore, the Board finds 
that the veteran is not entitled to a higher initial 
evaluation for his back disability prior to August 18, 2005, 
under the revised rating criteria.

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
veteran suffers from a separate neurological disability 
distinct from his degenerative disc disease of the lumbar 
spine with disc herniation at L5-S1.  The medical evidence of 
record does not identify any separate neurological findings 
or disability not already contemplated under the discussed 
pertinent criteria.  In fact, as discussed above, the October 
2001 VA examination indicated there were no sensory or motor 
deficits, and VA medical records dated in February 2004 
documented him as being neurologically intact.  Therefore, 
the Board concludes that the veteran does not suffer from 
additional neurological deficiency so as to warrant a 
separate disability rating under the diagnostic codes 
pertinent to rating neurological disorders. See Bierman, 6 
Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's back disability is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 20 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions.  However, the effect of the pain in the veteran's 
back is contemplated in the currently assigned 20 percent 
disability evaluation.  Indeed, the February 2004 rating 
decision specifically contemplated this pain and its effect 
on the veteran's functioning in its grant of the 20 percent 
disability evaluation. The veteran's complaints do not, when 
viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against a higher initial 
evaluation for the veteran's degenerative disc disease of the 
lumbar spine with disc herniation at L5-S1 for the period 
between March 12, 1996, and August 18, 2005.


B.  On or After August 18, 2005
	
In considering the evidence of record under the revised 
rating schedule that became effective on September 23, 2003, 
the Board concludes that a higher initial evaluation is not 
warranted for the veteran's degenerative disc disease of the 
lumbar spine with disc herniation at L5-S1 on or after August 
18, 2005.  The medical evidence of record does not show that 
the veteran has had incapacitating episodes with a total 
duration of at least six weeks during the past 12 months.  In 
this regard, the Board notes that there are no treatment 
records documenting him as having had bedrest prescribed by a 
physician.  Moreover, the May 2007 VA examiner indicated that 
the veteran only reported having four incapacitating episodes 
lasting one week during the previous 12 months.  In addition, 
the evidence of record does not indicate that the veteran has 
unfavorable ankylosis of the entire thoracolumbar spine or of 
the entire spine.  In this regard, there is no medical 
evidence diagnosing the veteran with ankylosis of the spine, 
and there are none of the previously mentioned symptoms 
indicative of unfavorable ankylosis.  In fact, the  August 
2005 VA examination found him to have flexion to 30 degrees, 
right and left bending to 20 degrees, extension to zero 
degrees, and right and left rotation to zero degrees.  The 
May 2007 VA examiner also indicated that the veteran's 
thoracolumbar spine had a range of motion from zero to 40 
degrees and stated that there was no thoracolumbar spine 
ankylosis.  As such, the medical evidence of record does not 
show his spine to be fixed in flexion or extension. Thus, the 
veteran has not been shown to have met the criteria for an 
initial evaluation in excess of 40 percent for his back 
disability on or after August 18, 2005.

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
veteran suffers from a separate neurological disability 
distinct from his scoliosis and degenerative changes of the 
lumbosacral spine.  The medical evidence of record does not 
identify any separate neurological findings or disability not 
already contemplated under the discussed pertinent criteria.  
In fact, the August 2005 VA examiner stated that there were 
no reflex, sensory, or motor defects, and the May 2007 VA 
examination found sensory and reflex testing to be normal.  
Therefore, the Board concludes that the veteran does not 
suffer from additional neurological deficiency so as to 
warrant a separate disability rating under the diagnostic 
codes pertinent to rating neurological disorders. See 
Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's service-connected back 
disability is not warranted on the basis of functional loss 
due to pain or weakness in this case, as the veteran's 
symptoms are supported by pathology consistent with the 
assigned 40 percent rating, and no higher.  In this regard, 
the Board observes that the veteran has complained of pain on 
numerous occasions. However, the effect of the pain in the 
veteran's lumbar spine is contemplated in the currently 
assigned 40 percent disability evaluation under Diagnostic 
Code 5003-5242. Indeed, the September 2005 rating decision 
specifically contemplated this pain and its effect on the 
veteran's functioning in its grant of the 40 percent 
disability evaluation.  The veteran's complaints do not, when 
viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  In fact, the August 2005 VA examination 
indicated that that the veteran did not have fatigue, 
weakness, or incoordination, and the May 2007 VA examiner 
noted that there was no history of fatigue, weakness, or 
flare-ups.  Therefore, the Board finds that the preponderance 
of the evidence is against a higher initial evaluation for 
the veteran's degenerative disc disease of the lumbar spine 
on or after August 18, 2005.


C.  Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected spine 
disability has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
spine disability under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 










ORDER

An earlier effective date prior to March 12, 1996, for the 
grant of service connection for degenerative disc disease of 
the lumbar spine with disc herniation at L5-S1 is denied.

An initial evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine with disc 
herniation at L5-S1 for the period from March 12, 996, to 
August 18, 2005, is denied. 

An initial evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine with disc 
herniation at L5-S1 on or after August 18, 2005, is denied. 



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


